Howk, J.
This was a suit by the appellees against the appellants to set aside the last will and testament of one Reuben Means, deceased, and the probate thereof upon the ground, as .alleged, that the said Means was, at the time of the execution of said will, of unsound mind. The cause was put at issue and tried by a jury, and a verdict was returned for the appellees, and over the appellants’ motion for a new trial the court rendered judgment in favor of the appellees, as prayed for in their complaint.
The overruling of their motion for a new trial is the only ■error assigned by the appellants.
This court is asked by the appellants’ learned counsel, in his elaborate brief of this cause, to reverse the judgment below on the weight of the evidence, and on no other ground. It is not the province of this court, however, to weigh the evidence, or to attempt to determine the matter in controversy by what we might consider the preponderance of the evidence, as the same appears in the record. Where it appears, as it does in this case, that there was evidence introduced on the trial, tending to sustain the verdict on every material point, this court will not reverse the judgment on the mere weight of the evidence. This rule, and the reasons for it, have been so often stated in the reported decisions of this court, that it seems hardly necessary to cite the authorities in support of such rule, or to repeat the reasons therefor. Cox v. State, 49 Ind. 568; Swales v. Southard, 64 Ind. 557; Fort Wayne, etc., R. R. Co. v. Husselman, 65 Ind. 73.
We have found no error in the record of this cause which would authorize the reversal of the judgment below.
The judgment is affirmed, with costs.